Citation Nr: 1712666	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-30 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service connected disability of arthritis, bilateral first metatarsal joints with spurring, to include separate evaluations for each great toe ("hereinafter" left great toe disability, right great toe disability, or bilateral great toe disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1983 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

On the September 2011 Substantive Appeal, the Veteran did not indicate whether he wished to provide testimony in support of this appeal before a Veteran's Law Judge (VLJ).  In November 2011, the VA sent a letter requesting clarification on whether the Veteran wanted a personal hearing.  The letter indicated that if there was no response, it would be assumed that the Veteran did not want a hearing.  The Veteran did not respond to the November 2011 VA letter; therefore, the Board will proceed with the appeal.

In November 2014, the Board remanded the Veteran's appeal for additional development.  In April 2016, the claim was remanded for a current VA examination.  On remand, the requested actions were completed by the AOJ with no further action necessary to comply with the Board's remand directives; therefore, the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remand is included in the Duties to Notify and Assist section below.

FINDING OF FACT

1.  For the entire initial rating period on, the Veteran's left great toe disability was manifested by pain in the sole of the foot, tenderness to palpitation, with full range of motion in the ankle, and mild restriction of the metacarpophalangeal (MP) joint.
2.  For the entire initial rating period on appeal, the Veteran's right great toe disability was manifested by pain in the sole of the foot, tenderness to palpitation, with full range of motion in the ankle, and mild restriction of the MP joint.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a 10 percent rating, but no higher, for a left great toe disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5210, 5283 (2016).

2.  For the entire initial rating period on appeal, the criteria for a 10 percent rating, but no higher, for a right great toe disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5210, 5283 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran's claim concerns the proper disability ratings to be assigned to his service-connected bilateral great toe disability and arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent examinations in January 2010 and April 2016.  The Board notes that the examinations are adequate as they were based on a thorough physical examination and fully addressed the rating criteria that are relevant to rating the Veteran's disabilities on appeal.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Initial Rating for a Bilateral Great Toe Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran's bilateral great toe disability is currently rated under Diagnostic Codes (DC) 5010-5278.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC 5010).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5278, a 10 percent rating is assigned for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads.  A 20 percent rating is assigned for unilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads in both feet.  A 30 percent rating is assigned for bilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads in both feet.  A 50 percent rating is assigned for bilateral pes cavus where there is evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity in both feet.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  The criteria under Diagnostic Code 5278 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).

In determining the adequacy of assigned ratings for musculoskeletal disabilities, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40 (2016).  Consideration must also be given to weakened movement, excess fatigability, and incoordination, and the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. §§ 4.10 , 4.45 (2016). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

Under Diagnostic Code 5283, malunion or nonunion of the metatarsal or tarsal bones is assigned a 40 percent if the disability causes actual loss of foot use.  The foot disability warrants a 30 percent rating if the malunion or nonunion is severe, 20 percent if the malunion or nonunion is moderately severe, 10 percent if the malunion or nonunion is moderate, and a noncompensable rating (0 percent) if the malunion or nonunion is less than moderate.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Diagnostic Code 5284, other foot injuries, is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 9-98.

In January 2010, the Veteran underwent a VA examination to determine the nature and etiology of any bilateral foot disability.  The Veteran reported pain and cramping in both feet that mainly involved the soles of the feet.  The Veteran stated the pain began five or six years prior and that it was increased with prolonged standing and sitting.  He indicated that occasionally the right ankle seems to give out.  He denied taking any medication and reported no history of flare-ups.

On examination of the right foot there was tenderness over fist metatarsal joint but it showed no signs of swelling or skin changes, no deformity, and the toes were straight.  The right Achilles tendon and heel were neutral, there was no evidence of calluses, and the plantar fascia was non-tender.  Examination of the left foot showed tenderness of first metatarsal joint, with no swelling or edema, and no calluses or deformities.  The right Achilles tendon and heel were neutral.  Bilaterally, the Veteran had full range of motion in the ankles.  The VA examiner diagnosed the Veteran with bilateral mild arthritis of first metatarsophalangeal joints with pain.

January 2010 x-rays of the Veteran's feet showed changes of osteoarthritis with mild hallux valgus, bilaterally.  There were no acute fractures and on weight bearing views and mild pes planus was shown.  In a February 2012 VA telephone triage note, the Veteran reported right foot discomfort for one week and difficulty ambulating.

In June 2012, the Veteran underwent additional x-rays of the feet that showed a right foot mild hallux valgus deformity and a mild narrowing of the first metacarpophalangeal (MP) joint, consistent with osteoarthritis.  Left foot x-rays showed mild hallux valgus and a moderate degree of degenerative change of the first MP joint.

In July 2012, the Veteran reported bilateral great toe joint pain when wearing certain shoes.  He described the pain as aching in both big toe joints.  Objective examination reflected no restriction of the bilateral first metatarsalphalangeal joint and no crepitation.  There was functional hallux limitus bilaterally, mild flexible HDS digits 2-4 bilaterally.  There was medial arch collapse with heel valgus bilaterally.  There was mild POP bilateral first MPJ with range of motion.  The physician noted pes planovalgus bilaterally and pronatory foot type with medial arch pronation and first ray elevatus with jamming of great toe joint in propulsive phase of gait.  A VA podiatrist recommended the Veteran obtain orthotics for support and control.  A temporary pair of orthotics was issued, and the VA podiatrist discussed joint implant surgery with the Veteran and advised him that pain should be the deciding factor for any surgical intervention.

In September 2013, x-rays were performed that showed a right foot mild hallux valgus deformity and moderate narrowing of the first MP joint consistent with osteoarthritis.  There was no right foot pes planum deformity.  Left foot x-rays showed no fracture, subluxation, nor any intrinsic bone marrow lesion.  There were left foot mild degenerative changes to the first MP joint, including narrowing of the joint space, spur formation, and a mild hallux valgus deformity.  There was no left foot pes planum deformity.

During a November 2013 VA podiatry consultation, the Veteran reported continued bilateral pain in the first MP joint.  On examination, the VA podiatrist found no restriction of the left MP joint and mild restriction of the right MP joint on dorsiflexion with no crepitus.  The Veteran was diagnosed with congenital collapsing pes valgoplanus, foot type and bilateral functional hallux limitus.

In January 2014 the Veteran was seen for follow up for his orthotics.  He reported continued first metatarsalphalangeal joint pain, especially in the right.  In April 2014, the Veteran reported pain in the left big toe joint.  On examination, the VA podiatrist found no restriction of the left MP joint and mild restriction of the right MP joint on dorsiflexion with no crepitus.  In June 2014, the Veteran had a VA podiatry appointment and reported increased comfort with his inserts.  Objective findings during that visit reflected the left first metatarsal phalangeal joint was less painful with mild restriction on end range of motion in dorsiflexion and no crepitus.  A congenital pronatory foot type was noted. The assessment was congenital collapsing pes valgoplanus foot type and functional hallux limitus bilaterally.  

In April 2016, the Veteran underwent a VA examination to determine the severity of his arthritis, bilateral first metatarsal joints with spurring.  The Veteran reported bilateral pain in the soles of his feet and cramping.  The Veteran described the pain as intermittent sharp pain in both feet but denied flare-ups or functional loss regardless of repetitive use.

On examination, the VA examiner noted no pain on use, no pain on manipulation, no callouses, and no extreme tenderness on the plantar surfaces bilaterally.  The VA examiner further noted the Veteran had no decreased arch height, no marked deformity, no inward bowing of the Achilles tendons, and no hammer toes bilaterally.  The VA examiner did note mild pain on examination of the Veteran's feet but noted no functional loss of either lower extremity attributable to the Veteran's service-connected arthritis, bilateral first metatarsal joints with spurring.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  As noted above, the Veteran's disability is currently rated by analogy to Diagnostic Code 5278 which evaluates claw foot, a condition which the Veteran does not have.  The Board finds, and the record supports, that Veteran's symptomatology is predominately focused in the joints of the bilateral great toes, therefore, Diagnostic Code 5283 more appropriately represents the Veteran's disability.  Furthermore, this Diagnostic Code is more favorable to him because it allows for separate ratings to be given for each great toe.  Resolving reasonable doubt in the Veteran's favor, the Board finds that separate ratings for each great toe under Diagnostic Code 5283, which rates tarsal or metatarsal bones, is appropriate and more favorable to the Veteran.  38 C.F.R. § 4.124a. The Board is not recharacterizing the Veteran's disability, only applying the code most favorable to the Veteran and more representative of his symptoms.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011)(stating that service connection "is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a veteran may be entitled").

The Board also considered Diagnostic Code 5284.  However, because that diagnostic code is more applicable to a general foot disability, the Board finds that Diagnostic Code 5283 is both more in line with the Veteran's symptoms.  

Throughout the applicable appeal period the Veteran's bilateral great toe disabilities were manifested by pain in the sole of the foot, tenderness to palpitation, with full range of motion in the ankle, and mild restriction of the metacarpophalangeal (MP) joint.  X-rays indicated mild to moderate narrowing of the MP joints with no sublaxation or fractures.  There was no limitation of ankle dorsiflexion or dropped foot, and the Veteran's toes were in a normal position.  Moreover, there was no associated deformity, redness, stiffness, fatigability, weakness, muscle atrophy, or lack of endurance.  On balance, those findings did not meet or more nearly approximate the criteria for the next higher rating in either or both feet.  During the April 2016 VA examination, the VA examiner noted mild pain on examination of the Veteran's feet, but noted no functional loss of either lower extremity attributable to the Veteran's service-connected bilateral great toe disabilities.

Based on the record, the Board further finds that the weight of the evidence demonstrates that the degree of impairment based on the bilateral great toe symptoms more nearly approximates 10 percent for the entire initial rating period, and does not more nearly approximate the criteria in excess of 10 percent for any period.  The evidence of record supports the conclusion that the Veteran is not entitled to compensation in excess of 10 percent during any time within the initial rating period on appeal from, as the evidence does not demonstrate a disability picture that more closely approximates moderately severe symptoms in either great toe.  As noted above, the VA examiners described the pain as mild, the ct-scan noted mild restriction of the MP joint and at worse was the x-ray that noted "moderate" degenerative joint disease.  Accordingly, the evidence does not more nearly approximate moderately severe malunion or nonunion of the metatarsal bones.  Nor is a higher rating warranted under other Diagnostic Codes.  Higher ratings are available under Diagnostic Code 5276 for severe bilateral flat feet, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities, Diagnostic Code 5278 for bilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to a right angle, shortened plantar fascia, and marked tenderness under metatarsal heads or Diagnostic Code 5284 for moderately severe foot injuries.  To the extent to which the record reflects the Veteran has flat feet, the Board notes that the Veteran is not yet service connected for this condition and in fact the record suggests it is a congenital condition.  Furthermore, the condition is not always noted to be present and when it was diagnosed at worst it was characterized as mild and accordingly a higher rating under 5276 is not warranted.  As noted above, the Veteran does not have a diagnosis of claw foot and the evidence does not reflect involvement of all the toes, limitation of dorsiflexion of the ankle or a shortened plantar fascia and accordingly a higher rating under 5278 is not warranted.   Finally, the Veteran's service connected condition is not noted to involve the entire foot and as noted above the evidence generally indicates the condition is of mild or moderate severity.  Therefore a higher rating under 5284 is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 10 percent for the bilateral great toe disability for any period.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  VA treatment records indicate that the Veteran is employed as a firefighter and during the April 2016 VA examination, the Veteran did not indicate he was unable to work because of his service-connected arthritis, bilateral first metatarsal joints with spurring.  Accordingly, a claim for TDIU has not been raised.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of pain and cramping are contemplated in the criteria for evaluating his disability.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's arthritis, bilateral great toe disability, meets or more closely approximates the next higher rating under any of the applicable diagnostic codes for the period on appeal.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.71a (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation of 10 percent for the service connected arthritis, left first metatarsal joints with spurring is granted under Diagnostic Code 5283.

Entitlement to an initial evaluation of 10 percent for the service connected arthritis, right first metatarsal joints with spurring is granted under Diagnostic Code 5283.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


